Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 12/10/2020 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objections to the drawings have been withdrawn due to the amended drawings.
Previous rejections of claims 2, 27-28, 34 and 35 under 35 USC 112(b) have been withdrawn due to the amended claims.
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claims 1, 26 and 30 under 35 USC 102(a)(1) as being anticipated by Hsu (US 8,596,566 B2) have been fully considered and are persuasive. The examiner agrees that Hsu fails to disclose the first and second containers free falling within the holding container. However, upon further consideration, a new grounds of rejection of claims 1, 26 and 30 is made. See 35 USC 102(a)(1) rejection below.
Applicant’s arguments, see pgs 10-11, with respect to the rejection of claims 1 and 30 under 35 USC 102(a)(1) as being anticipated by Kuzin (SU 874173 A1) have been fully considered but they are not persuasive. The applicant argues that “the complex movements taught in Kuzin would only amount to rotation and positional jostling of the containers 8 

    PNG
    media_image1.png
    221
    321
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 24, 26, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzin et al (hereinafter “Kuzin”) (SU 874173 A1).
(Note, there is an error in Fig 1 of Kuzin. Element 9 should reference the larger grinding media, while element 10 should reverence the smaller rock material to be grinded as seen in Fig 2).
Regarding Claim 1, Kuzin discloses a method for grinding two or more batches of material (10) (Pg 7, Lines 4-6), comprising placing a first batch (10) into a first container (8) and placing a second batch (10) into a second container (8) (Pg 6, Lines 2-3); adding a grinding media (9) in each of said first and second containers (Pg 6, Lines 2-3); placing said first and second containers (8) into a holding container (1) (Fig 1); and elevating said first and second containers (8) within said holding container (3) and permitting said first and second containers to free fall back within said holding container (1) to subject said first and second containers (8) to a gravitational force so that said grinding media (9) grind said first and second batches (10) inside their respective first and second containers (Pg 7, Lines 6-9 describes a parabolic motion which the examiner is interpreting to be ‘U-shaped’. This motion describes an up and down movement, 
Regarding Claim 3, Kuzin further discloses said holding container (1) comprises a movable body (3) and the method further comprises moving said movable body (3) to impart motion to said first and second containers (8) to subject said first and second containers to said gravitational force (Pg 7, Lines 6-9).
Regarding Claim 4, Kuzin further discloses said movable body (3) comprises a rotatable body (Pg 6, Line 14 – Pg 7, Line 3 describes movable body 3 is a rotatable body), the method further comprising rotating said rotatable body (3) to induce rotation of said first and second containers (8) in said rotatable body (3) (Pg 7, Lines 6-9).
Regarding Claim 24, Kuzin further discloses there is a plurality of batches (10) and containers, wherein each batch is placed into a separate container (8) (Pg 6, Lines 9-11).
Regarding Claim 26, Kuzin discloses a method for preparing two or more samples (10) for laboratory testing (Pg 7, Lines 12-13), comprising placing a first sample (10) into a first container (8) and placing a second sample (10) into a second container (8); adding a grinding media (9) in each of said first and second containers (10) (Pg 6, Lines 2-3); placing said first and second containers into a rotatable body (3) (Fig 1); and rotating said rotatable body (3) to elevate said first and second containers (8) within said rotatable body (3) (Pg 6, Line 14 – Pg 7, Line 3) and permit said first and second containers (8) to free fall back within said rotatable body (3) to subject said first and second containers (8) to a gravitational force so that said grinding media (9) grind said 
Regarding Claim 30, Kuzin discloses a system for preparing two or more batches of material (10), comprising two or more containers (8) for receiving said batches and a grinding media (9), a holding container (3) for receiving said containers (8) (Fig 1), a drive mechanism (7) for moving said containers (8) to elevate said containers within said holding container (3) and permit said containers (8) to free fall back within said holding container (3) to subject said containers (8) to a gravitational force so that said grinding media (9) grinds said batches (10) inside said containers (Pg 7, Lines 6-9 describes a parabolic motion which the examiner is interpreting to be ‘U-shaped’. This motion describes an up and down movement, meaning a lift and free fall of the containers which subjects the containers to a gravitational force).
Regarding Claim 32, Kuzin further discloses said holding container (3) comprises a rotatable body (Pg 6, Line 14 – Pg 7, Line 3 describes holding container 3 is a rotatable body) and said drive mechanism (7) is operable to rotate said rotatable body (3) to impart motion to said containers (8) ( Pg 6, Line 14 – Pg 7, Line 1), said rotatable body (3) being configured to elevate said containers within said rotatable body (Pg 7, Lines 6-9).
Claims 1, 3 and 30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al (hereinafter “Sherman”) (US 5,707,861).
Regarding Claim 1, Sherman discloses a method for grinding two or more batches of material (Col 1, Lines 25-28), comprising placing a first batch (cells) into a first container (4) and placing a second batch (cells) into a second container (4); adding a grinding media (beads) in each of said first and second containers (Col 1, Lines 25-28); placing said first and second containers (4) into a holding container (1) (Fig 3); and elevating said first and second containers (4) within said holding container (1) and permitting said first and second containers (4) to free fall back within said holding container (1) to subject said first and second containers (4) to a gravitational force so that said grinding media (beads) grind said first and second batches (cells) inside their respective first and second containers (4) (Fig 3) (Col 1, Lines 47-52 describe a gap between cap 131 and extension 15 which causes multiple shocks during vibration. As the holding container 1 vibrates up and down, the containers 4 are subjected to upward movement and a downward free fall because they are not held restrained in the vertical direction).
Regarding Claim 3, Sherman further discloses said holding container (1) comprises a movable body (Mod Fig 3 below) and the method further comprises moving said movable body (Mod Fig 3) to impart motion to said first and second containers (4) to subject said first and second containers (4) to said gravitational force (Col 1, Lines 47-52).

    PNG
    media_image2.png
    516
    442
    media_image2.png
    Greyscale

Regarding Claim 30, Sherman discloses a system for preparing two or more batches of material (Col 1, Lines 25-28), comprising two or more containers (4) for receiving said batches (cells) and a grinding media (beads), a holding container (1) for receiving said containers (4) (Fig 1), a drive mechanism (Col 1, Line 31) for moving said containers (4) to elevate said containers within said holding container (1) and permit said containers (4) to free fall back within said holding container (1) to subject said containers (4) to a gravitational force so that said grinding media (beads) grinds said batches (cells) inside said containers (Col 1, Lines 47-52 describe a gap between cap 131 and extension 15 which causes multiple shocks during vibration. As the holding container 1 vibrates up and down, the containers 4 are subjected to upward movement and a downward free fall because they are not held restrained in the vertical direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzin in view of Sahoo et al (hereinafter “Sahoo”) (Improvement of grinding characteristics of Indian coal by microwave pre-treatment).
Regarding Claim 6, Kuzin does not disclose drying said first and second batches (rock mass 10) prior to moving said first and second containers.
However, in the same field of endeavor, Sahoo teaches microwave (1) pretreatment of coal that is used to dry the coal (6) before being placed into a ball mill (Fig 1) (Section 3.1.1, Lines 17-18 explain the microwave pretreatment lowers the 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Sahoo’s known technique of using a microwave pretreatment process to dry rock mass to be grinded, in order to improve the rock mass’ grindability of Kuzin, and grind the rock mass more rapidly (Sahoo: Abstract, Lines 8-10) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 7, Kuzin further discloses the first and second batches (rock mass 10) are placed into said first and second containers (8) but does not disclose drying the batches after they are placed in the containers. 
However, in the same field of endeavor, Sahoo teaches coal (6) is placed in a container before being given a microwave pretreatment, which dries the coal, in preparation for a grinding action (Section 3.1.1, Lines 17-18 explain the microwave pretreatment lowers the moisture content of the coal and therefore dries the coal).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to take the containers of Kuzin, which contain the batches, and place them in the microwave to be dried, as taught by Sahoo, in order to keep the containers and batches together before the grinding action occurs.
Regarding Claim 8, Kuzin further discloses said first and second containers (8) are sealed by lids (11) (Pg 5, Lines 6-8) before the grinding action occurs, but does not disclose drying after the containers are sealed.  

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to seal the containers of Kuzin, after the drying process, as taught by Sahoo, in order to retain all grinding media and batches of material during the grinding action.
Regarding Claim 9, The combination of Kuzin and Sahoo further teaches wherein said drying of said first and second batches (Kuzin: 10) occurs at a temperature of around 40°C to 100°C (Sahoo: Section 2.2, Lines 19-21).
Regarding Claim 35, Kuzin does not disclose a heating device for heating said containers (containing rock mass 10) prior to placement in said holding container.
However, in the same field of endeavor, Sahoo teaches a pretreatment using a microwave (1) to heat coal (6) (Section 2.2, Lines 15-21) within a container and lower its moisture content (Section 3.1.1, Lines 17-18) before being placed into a ball mill (Fig 1) for the purpose of allowing the coal to grind much more rapidly within the ball mill (Fig 1) (Abstract, Lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of using a microwave to heat the containers with the rock mass to be grinded, as taught by Sahoo .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzin in view of Jenness (US 4,116,391).
Regarding Claim 13, Kuzin is silent with regards to the composition of the grinding media (9) and any steps taken after the grinding process is complete.
However, in the same field of endeavor, Jenness teaches the use of grinding media composed of steel within a mill and the removal of the steel grinding media using a magnet for the purpose of collecting the steel grinding media after the grinding process (Col 1, Lines 19-26).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the grinding method of Kuzin to use a grinding media composed of steel and at the end of the grinding process, use a magnetic force to collect the steel grinding media, as taught by Jennes, in order to allow for the collection of the grinding media (Jenness: Col 1, Lines 19-26) while retaining the batches within their respective containers.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzin in view of Fox (US 3,729,834).
Regarding Claim 38, Kuzin further discloses said rotatable body (3) elevates said containers (8) within said rotatable body during rotation of said rotatable body (Pg 7, Linea 6-9).

However, in the same field of endeavor, Fox teaches a rotating drum (11) comprising internal vanes (34) for the purpose of elevating the contents of the drum resulting in a longer path of movement (Col 2, Line 67 – Col 3, Line 4).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Fox’s known technique of internal vanes within a rotating drum in order to improve Kuzin’s rotatable body by giving the containers within the rotatable body a longer path of movement (Fox: Col 2, Line 67 – Col 3, Line 4) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
Claims 10, 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Baer et al (hereinafter “Baer”) (US 9,246,984 B2).
Regarding Claims 10 and 37, While Sherman discloses grinding of cellular samples (Col 1, Lines 25-27), Sherman remains silent to what temperature the grinding occurs.
However, in the same field of endeavor, Baer teaches a method of grinding similar biological samples (Col 1, Lines 15-18) where the sample containers (6) and movable body (2) are frozen to a temperature of -50°C (Col 4, Lines 19-23) for the purpose of preventing thawing and obtaining good results (Col 3, Lines 61-67 and Col 5, Lines 20-25) (Note, Baer teaches of freezing the movable body and sample containers within a freezer before starting the grinding process. However, the applicant’s claims do 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the grinding method of Sherman to include a step of freezing the sample containers and movable body to -50°C in order to prevent thawing and obtain good results (Baer: Col 3, Lines 61-67 and Col 5, Lines 20-25).
Regarding Claim 16, While Sherman discloses grinding of cellular samples (Col 1, Lines 25-27), Sherman remains silent to steps after the grinding process.
However, in the same field of endeavor, Baer teaches a method of grinding similar biological samples (Col 1, Lines 15-18) within multiple containers (6) and then retaining the samples in their respective containers for storage (Col 5, Lines 27-31) for the purpose of later use or testing.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the grinding method of Sherman and at the end of the grinding process, retain first and second batches of material within their respective containers for storage, as taught by Baer, in order to save for later use or testing (Baer: Col 5, Lines 27-31).
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Kemppainen et al (hereinafter “Kemppainen”) (US 8,020,790 B2).
Regarding Claim 15, Sherman further discloses said grinding media comprises a single type of grinding media (beads) used to grind cellular samples (Col 1, Lines 25-28).
Sherman does not disclose said grinding media comprises at least two different types of grinding media to enhance grinding of said first and second batches.
However, in the same field of endeavor, Kemppainen teaches a method of grinding similar biological samples (Col 2, Lines 24-25) with the use of at least two different types of grinding media (Fig 3) for the purpose of providing optimal sheering at the start as well as the later stages of grinding (Col 8, Lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of using different types of grinding media, as taught by Kemppainen, instead of the single type of Sherman, in order to improve the grinding process by providing optimal sheering at the start as well as the later stages of grinding (Kemppainen: Col 8, Lines 11-15) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Hsu (US 8,596,566 B2).
Regarding Claim 34, While Sherman discloses a system to grind of cellular samples (Col 1, Lines 25-27), Sherman does not disclose said system further comprises a chamber for receiving said holding container (1), wherein said chamber is configured to produce a low temperature environment around said holding container (1) to cool said batches (cells) inside said containers (4).

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the grinding system of Sherman, and place the holding container within a low temperature chamber, as taught by Hsu, in order to provide a suitable environment for the grinding process (Hsu: Col 2, Lines 1-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725